Citation Nr: 1021848	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon the 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
March 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
an increased rating for PTSD and TDIU are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board notes that the Veteran was last afforded 
a VA examination to determine the severity of his PTSD 
symptoms in September 2009.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of a veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  

Although the Veteran's last VA examination is not necessarily 
stale in this case, the Veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  See, e.g., VA treatment records submitted 
directly from the Veteran in June 2010 (showing Global 
Assessment of Functioning (GAF) score of 42 as compared with 
GAF score of 55 on latest comprehensive examination).  
However, the Board also notes that these recent treatment 
records refer to what appears to be a temporary period of 
stress and transition related to the Veteran's disabled son's 
graduation from school and contentious guardianship 
proceedings in court.  As the Board is therefore unable to 
make an accurate assessment of the Veteran's current 
condition, as relates to any permanent worsening of his 
psychiatric condition on the basis of the evidence currently 
of record, the Veteran must be afforded a thorough and 
contemporaneous examination.

Furthermore, the medical evidence of record does not 
explicitly address the Veteran's employability.  In order to 
establish entitlement to a TDIU rating, the evidence must 
show that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, disregarding factors such as age, 
nonservice-connected disabilities, and other unrelated 
factors.  As such, the Board must request a specialized 
medical opinion regarding employability.  

In June 2010, the Veteran also submitted recent VA medical 
evidence and a personal statement directly to the Board 
without inclusion of a waiver of his right to initial RO 
consideration of this evidence.  As the Board finds it 
necessary to remand this appeal on other grounds, any 
procedural deficiency regarding submission of additional 
evidence after certification of an appeal to the Board will 
be remedied by initial consideration from the AOJ pursuant to 
the remand instructions below.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA 
examination to determine the nature and 
severity of his service-connected PTSD, 
specifically to include an 
employability determination.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted, to 
include a Social and Industrial Survey 
if warranted.

The examiner is asked to review the 
claims file in its entirety and determine 
whether the Veteran's service-connected 
disabilities are of sufficient severity 
to produce unemployability.  An adequate 
supporting rationale must be provided for 
the opinion reached.  

Consideration shall be given to the 
nature of the Veteran's employment and 
the reason for termination.  To be clear, 
however, the question is not whether the 
Veteran can maintain the particular 
requisites of any prior position, but 
rather, whether the Veteran is capable of 
performing the physical and mental acts 
required by substantially gainful 
employment generally.  The Veteran's age 
and any impairment caused by nonservice-
connected disabilities may not be 
considered in reaching the requested 
employability determination.  

If the examiner opines that the Veteran 
is unemployable due to his service-
connected disabilities, the examiner is 
asked to identify an approximate date 
at which the Veteran became 
unemployable.  

2.  Thereafter, the RO will consider the 
evidence of record including ALL evidence 
associated with the claims file after 
issuance of the December 2009 
supplemental statement of the case and 
readjudicate the issues presently on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


